Exhibit 10.1

 

Acquisition and Option Agreement

Dated October 8, 2013

 

Between

 

Trio Gold Corp. (TGK) An Alberta Incorporated Company with an office at
#145 – 251 Midpark Blvd.SE Calgary, AB

 

And

 

Amarok Resources Inc. (AMOK) a Nevada Incorporated Company with an office at

30021 Tomas Street Suite 300 Rancho Santa Margarita, CA 92688



This agreement sets forth the terms and conditions under which TGK will be
assigned AMOK’s interest in the Night Hawk Property and the terms and conditions
under which TGK has the option to earn AMOKs interest in the McNeil Gold
Property, both properties are located in the Timmins Area of Ontario. A schedule
of these properties is attached hereto as Exhibit A (The Night Hawk Property)
and
B (The McNeil Property) forming part of this agreement.

 

AMOK hereby warrants that to the best of its knowledge and belief it owns free
and clear of all liens and encumbrances. A 100% interest in the properties
outlined in Exhibit A and B attached hereto. (“The Properties”)

 

Now therefore TGK desires to acquire The Properties and AMOK is desirous of
entering into this agreement with TGK under the following terms and conditions.

 

Now the parties agree that in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party, the parties agree as
follows:

 

The Night Hawk Properties

TGK, by completing and filing with the Department of Mineral Resources in
Ontario a GEO-Reference program covering the entire Night Hawk claim block on or
before October 14, 2013; One hundred percent (100%) of the Night Hawk claims
will be assigned by AMOK to TGK. The 100% interest will be free and clear of any
liens or encumbrances, subject only to a 5% net smelter royalty payable to AMOK
as defined in the attached Night Hawk Royalty Agreement (Exhibit C).

 

 

 

 

The McNeil Property

TGK will be assigned 100% of AMOK’s interest in the McNeil property free and
clear of all liens and encumbrances upon TGK having complied with the total
expenditures as herein outlined.

 

TGK will expend in exploration costs in Canadian funds which will include
administrative overhead fees of 15%. The following:

 

On or before December 31, 2015 = $500,000 On or before December 31, 2017 =
$2,000,000 On or before December 31, 2019 = $2,500,000 Total Expenditures =
$5,000,000

 

Upon having completed the above noted expenditures of $5 million Canadian
Dollars AMOK will assign free and clear of all liens and encumbrances its entire
100% interest in the property including any and all the assets on the property,
subject only to a 5% net smelter royalty to AMOK as defined in the attached
McNeil Royalty Agreement (Exhibit D).

 

Property Maintenance (McNeil Property)

 

TGK during its earn-in phase shall maintain the McNeil claims and keep them in
good standing.

 

Property Reduction (McNeil Property)

 

TGK may at any time at its election reduce the size of the property, provided
however it must first inform AMOK of its intent to drop claims. AMOK will have
30 days from the date of notice by TGK to acquire the claims that TGK elects to
drop, and TGK will upon receipt of AMOK’s notice to acquire the claims will
“quite claim” the claims to AMOK free of liens & encumbrances.

 

Right to Assign

 

Each party shall have the right under this agreement to assign all or a part of
their interest without the written consent of the other party. The assigning
party must notify the other party of its assignee.

 

Operatorship

 

TGK will be the operator and at its sole discretion make all decisions
concerning the exploration, development and mining of the McNeil Property.

 

Representations and Warranties

 

Each Part hereto represents to the other that:

 

A)It is a corporate body in good standing in its incorporating jurisdiction

B)It has the power and authority authorized by its board of directors to enter
into this agreement

Default

 

In the event that TGK does not spend the 5 million dollars by December 31, 2019
TGK will have no further right to earn an interest under this agreement and will
have earned no interest in the property.

 

AMOK agrees that upon the execution of this agreement it will provide TGK with
all technical and
non-technical information and reports in its possession.

 

This agreement shall be binding upon and shall ensure to the benefit of each of
the parties hereto and their respective permitted successors and assigns.

 

In witness whereof, the parties have executed this agreement as of this 8th day
of October, 2013

 

By: Trio Gold Corp.

 

Per: /s/ Harry Ruskowsky

  Its: President 

 

Per: /s/ Dan Tataryn

  Its: Director 

 

By: Amarok Resources Inc.

 

Per: /s/ Roger Janssen

  Its: President and CEO 

 

Per: /s/ Dr. Earl Abbot

  Its: Director

 

 

 

 

Exhibit "A" The Night Hawk Property
Forming part of the Oct 8, 2013 Agreement between TGK & AMOK MCNEIL 4269450
2011-Oct-14 2013-Oct-14 A 100% $6,400 MCNEIL 4269455 2011-Oct-14 2013-Oct-14 A
100% $6,400 MCNEIL 4269460 2011-Oct-14 2013-Oct-14 A 100% $6,400 MCNEIL 4269461
2011-Oct-14 2013-Oct-14 A 100% $6,400 MCNEIL 4269462 2011-Oct-14 2013-Oct-14 A
100% $6,400 MCNEIL 4269467 2011-Oct-14 2013-Oct-14 A 100% $6,400 MCNEIL 4269468
2011-Oct-14 2013-Oct-14 A 100% $6,400 MCNEIL 4269469 2011-Oct-14 2013-Oct-14 A
100% $6,400 MCNEIL 4269470 2011-Oct-14 2013-Oct-14 A 100% $3,200 CLEAVER 4269446
2011-Oct-14 2013-Oct-14 A 100% $3,200 CLEAVER 4269447 2011-Oct-14 2013-Oct-14 A
100% $6,400 CLEAVER 4269448 2011-Oct-14 2013-Oct-14 A 100% $6,400 CLEAVER
4269449 2011-Oct-14 2013-Oct-14 A 100% $6,400 CLEAVER 4269451 2011-Oct-14
2013-Oct-14 A 100% $3,200 CLEAVER 4269452 2011-Oct-14 2013-Oct-14 A 100% $6,400
CLEAVER 4269453 2011-Oct-14 2013-Oct-14 A 100% $6,000 CLEAVER 4269454
2011-Oct-14 2013-Oct-14 A 100% $6,400 CLEAVER 4269456 2011-Oct-14 2013-Oct-14 A
100% $3,200 CLEAVER 4269457 2011-Oct-14 2013-Oct-14 A 100% $6,400 CLEAVER
4269458 2011-Oct-14 2013-Oct-14 A 100% $1,600 CLEAVER 4269459 2011-Oct-14
2013-Oct-14 A 100% $6,400 CLEAVER 4269463 2011-Oct-14 2013-Oct-14 A 100% $3,200
CLEAVER 4269464 2011-Oct-14 2013-Oct-14 A 100% $6,400 CLEAVER 4269465
2011-Oct-14 2013-Oct-14 A 100% $6,400 CLEAVER 4269466 2011-Oct-14 2013-Oct-14 A
100% $6,400 CLEAVER 4269471 2011-Oct-14 2013-Oct-14 A 100% $800 CLEAVER 4269472
2011-Oct-14 2013-Oct-14 A 100% $800 ROBERTSON 4268772 2011-Nov-21 2013-Nov-21 A
100% $6,000 ROBERTSON 4268773 2011-Nov-21 2013-Nov-21 A 100% $2,800 ROBERTSON
4268774 2011-Nov-21 2013-Nov-21 A 100% $2,000 MCNEIL 4258796 2011-Oct-14
2013-Oct-14 A 100% $4,800 MCNEIL 4258797 2012-Jun-19 2014-Jun-19 A 100% $2,400
MCNEIL 4269473 2011-Oct-14 2013-Oct-14 A 100% $5,600 MCNEIL 4269474 2011-Oct-14
2013-Oct-14 A 100% $6,400 MCNEIL 4269475 2011-Oct-14 2013-Oct-14 A 100% $6,400

 

 

 

 

 

 

Exhibit "B" The McNiel Property
Forming part of the Oct. 8, 2013 Agreement between TGK & AMOK Township/Area
Claim Number Recording Date Claim Due Date Status Percent Option Work Required
Total Applied Total Reserve Claim Bank MCNEIL 1204585 2003-Jul-08 2014-Feb-03 A
100% $4,000 $28,000 $5,278 $0 MCNEIL 1219237 2003-Dec-08 2014-Jul-06 A 100%
$3,200 $22,400 $6,315 $0 MCNEIL 1219273 2003-Dec-08 2014-Jul-06 A 100% $1,200
$8,400 $0 $0 MCNEIL 1237005 2006-Oct-02 2014-Oct-02 A 100% $6,000 $36,000
$32,037 $0 MCNEIL 1237006 2007-May-23 2014-May-23 A 100% $2,800 $14,000 $0 $0
MCNEIL 1237010 2007-May-23 2014-May-23 A 100% $6,400 $32,000 $0 $0 MCNEIL
1237100 2007-May-23 2014-May-23 A 100% $6,400 $32,000 $0 $0 MCNEIL 1237409
2007-May-23 2014-May-23 A 100% $6,400 $32,000 $0 $0 MCNEIL 1248527 2003-Oct-21
2014-May-19 A 100% $4,000 $28,000 $16,295 $0 MCNEIL 3010873 2003-Feb-21
2014-Sep-19 A 100% $6,000 $48,000 $41,690 $0 MCNEIL 3010874 2003-Feb-21
2014-Sep-19 A 100% $3,200 $25,600 $433,869 $0 MCNEIL 3012718 2003-Jul-17
2014-Feb-12 A 100% $6,400 $44,800 $51,258 $0 MCNEIL 3012719 2003-Jul-17
2014-Feb-12 A 100% $4,800 $33,600 $5,278 $0 MCNEIL 4211423 2006-May-03
2014-May-03 A 100% $6,400 $38,400 $0 $0 MCNEIL 4211424 2006-May-03 2014-May-03 A
100% $6,400 $38,400 $5,919 $0 MCNEIL 4214664 2007-Apr-03 2014-Apr-03 A 100%
$3,200 $16,000 $7,270 $0 MCNEIL 4214920 2007-Apr-03 2014-Apr-03 A 100% $6,400
$32,000 $5,279 $0 ROBERTSON 1219270 2003-Dec-08 2014-Jul-06 A 100% $6,400
$44,800 $3,035 $0 ROBERTSON 1219271 2003-Dec-08 2014-Jul-06 A 100% $6,400
$44,800 $3,035 $0 ROBERTSON 1219272 2003-Dec-08 2014-Jul-06 A 100% $6,400
$44,800 $3,035 $0

 

 

 

 

 

Exhibit “C”

Night Hawk Royalty Agreement

 

This agreement is part of the acquisition and option agreement between Trio Gold
Corp. (TGK) and Amarok Resources Inc. (AMOK) dated this 8th day of October 2013.

 

1. For the purpose of this agreement Royalty means 5% of the “net smelter
returns” which is the gross revenue from the sale by TGK of all ore mined from
The Night Hawk Property and from the sale by TGK of concentrate, doré, metal and
other products derived from The Property after the deduction of the following:

 

A)All smelting and refining costs, sampling, assaying and treatment charges and
penalties including but not limited to metal losses, penalties for impurities
and charges for refining, selling and handling by the smelter, refinery or other
purchaser (including price participation charges by smelters and/or refiners);

B)Costs of handling, transporting, securing and insuring such material from the
property or from a concentrator, whether situated on or off the property to a
smelter, refinery or other place of treatment, and in the case of gold or silver
concentrates, security costs.

C)Ad valorem taxes and taxes based upon sales or production, but not income
taxes; and

D)Marketing costs, including sales commissions, incurred in selling ore,
concentrate and metal derived from the property.

 

2. Right to Purchase:

 

TGK has the exclusive right and option at any time to buy back 100% of the
Royalty by paying AMOK a cash consideration of $10,000,000.00 (CDN) (The Buy
Back Option). The buy Back Option may be exercised at any time in part by TGK
paying $2,000,000.00(CDN) for each one percent (1%) of the Royalty purchased by
TGK.

 

3. Payment of the Royalty

 

Payment of the Royalty shall be made by TGK to AMOK within 45 days after the end
of each calendar quarter in which Royalty are received by TGK. All royalty
payments shall be made in Canadian dollars.

 

4. All record pertaining to the calculation of The Royalty may be inspected by
AMOK once each calendar year during business hours upon providing TGK 72 hours
prior written notice of its desire to inspect such records. In the event that
TGK has made an error in the royalty payments as determined by an independent
party it shall reimburse AMOK with interest of 10% of the unpaid balance.

 

 

 

Exhibit “D”

McNeil Royalty Agreement

 

This agreement is part of the acquisition and option agreement between Trio Gold
Corp. (TGK) and Amarok Resources Inc. (AMOK) dated this 8th day of October 2013.

 

1. For the purpose of this agreement Royalty means 5% of the “net smelter
returns” which is the gross revenue from the sale by TGK of all ore mined from
The Night Hawk Property and from the sale by TGK of concentrate, doré, metal and
other products derived from The Property after the deduction of the following:

 

A)All smelting and refining costs, sampling, assaying and treatment charges and
penalties including but not limited to metal losses, penalties for impurities
and charges for refining, selling and handling by the smelter, refinery or other
purchaser (including price participation charges by smelters and/or refiners);

B)Costs of handling, transporting, securing and insuring such material from the
property or from a concentrator, whether situated on or off the property to a
smelter, refinery or other place of treatment, and in the case of gold or silver
concentrates, security costs.

C)Ad valorem taxes and taxes based upon sales or production, but not income
taxes; and

D)Marketing costs, including sales commissions, incurred in selling ore,
concentrate and metal derived from the property.

 

2. Right to Purchase:

 

TGK has the exclusive right and option at any time to buy back 100% of the
Royalty by paying AMOK a cash consideration of $10,000,000.00 (CDN) (The Buy
Back Option). The buy Back Option may be exercised at any time in part by TGK
paying $2,000,000.00(CDN) for each one percent (1%) of the Royalty purchased by
TGK.

 

3. Payment of the Royalty

 

Payment of the Royalty shall be made by TGK to AMOK within 45 days after the end
of each calendar quarter in which Royalty are received by TGK. All royalty
payments shall be made in Canadian dollars.

 

4. All record pertaining to the calculation of The Royalty may be inspected by
AMOK once each calendar year during business hours upon providing TGK 72 hours
prior written notice of its desire to inspect such records. In the event that
TGK has made an error in the royalty payments as determined by an independent
party it shall reimburse AMOK with interest of 10% of the unpaid balance.

